 1
 2
 3
 4
 5
 6                                          DISTRICT COURT OF GUAM
                                              4th Floor, U.S. Courthouse
 7                                            520 West Soledad Avenue
                                                Hagatna, Guam 96910
 8                                                   671-969-4500
 9
     USA,                                             )      CASE NO. 1:19-cr-00036-001
10                                                    )
                               Plaintiff,             )
11                                                    )
                     vs.                              )      NOTICE OF RECEIPT
12                                                    )      OF LETTER
                                                      )
13   Jesse Mendiola Blas,                             )
                                                      )
14                             Defendant,             )
                                                      )
15
16          In the interest of full and complete disclosure, the Court hereby advises the parties that it
17   received the attached letter from Joaquin Leon Guerrero.
18          Dated:         January 6, 2021 .
19                                                    JEANNE G. QUINATA, Clerk of Court
20
                                                      By:               /s/
21                                                           Carmen B. Santos, Deputy Clerk
22
23
24
25
26
27
28



         Case 1:19-cr-00036 Document 138 Filed 01/06/21 Page 1 of 4
2021; 01-06;

Open Letter to Judge Francis Tydingco-Gatewood

RE: Jesse Bias Sentencing - CR 19-0036 Leniency Sends the Wrong Message

Coming before you soon for sentencing after pleading guilty to various crimes will
be former Yona Mayor Jesse BlaS; and I read with dismay that several government
officials have submitted letters recommending "leniency" at his sentencing.

Our island is in the midst of a drug abuse epidemic that is destroying thousands of
families every year. Leniency is sentencing Mr. Bias sends the wrong message to
the community in light of the growing numbers of government employees and
officials getting involved; and caught trafficking drugs.

As a former police officer and court marshal; Mr. Bias clearly had knowledge on
how is actions would damage or destroy many families of our island; and chose to
ignore the destruction for money. When public officials plead for leniency for
people involved in the trafficking problems plaguing our island; they are sending
the wrong message to those tempted to get involved for the "easy money" aspect
of dealing drugs followed by Mr. Bias; telling them that being a corrupt public
official or public employee okay as long as you don't get caught.

Over the years we have watched the drug epidemic and its casualties escalate;
and people like Mr. Bias are using their positions of public trust; powe^ and
authority to drive it; operate it; and protect it; to the detriment of the people.
Instead of pleading for leniency those public officials and employees found guilty
of participating in the drug trade; those public officials and employees should be
demanding the maximum penalty allowed by law, as the actions of the few "bad
apples" break the trust of the people in the government, public officials, and
public employees.

I don't like to think bad of people who have chosen a career in public service; in
light of the number of government official s standing up for him before your
courtroom; I now find myself wondering how many other government officials



                                 open Letter to Judge Tydingco-Gatewood Re: Jesse Bias- Page 1


          Case 1:19-cr-00036 Document 138 Filed 01/06/21 Page 2 of 4
are involved in the drug trade and hoping that leniency for Mr. Bias could be
applied as precedent should they themselves get caught.

The time has come for the judicial system to stand up for the people of this island
along the lines of justice for the many out way the needs for mercy by the few. A
maximum sentence sends a clear message that certain behaviors by people
placed in public positions of trust will not be tolerated, excused, or ignored. That
only happens with those public officials are held accountable sentenced to the
maximum extent of the law - not the minimal extent of the law.

There is no doubt in my mind that had Mr. Bias not been caught his actions
participant in and enabling the drug trade would have destroyed many more
families. As a citizen of this island; and am asking that justice for all families
permanently damaged or destroyed by drug trafficking, be given priority over the
inconvenience the temporary incarceration will inflict on Mr. Bias for getting
caught.




       on-Guerrero

     a Rita Resident




                                  Open Letter to Judge Tydingco-Gatewood Re: Jesse Bias - Page 2


           Case 1:19-cr-00036 Document 138 Filed 01/06/21 Page 3 of 4
                                 e 1:19-cr-00036 Document 138 Filed 01/06/21 Page 4
Joaquin Leon-Guerrero
                        i\
                        ^-
                        §        \
PO Box 1741
                            i—
Hagatna, GU 96932       o
                            i                                  I
                        g
